10-2238-cv
         Toran v. City of Binghamton

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 23rd day of January, two thousand twelve.
 5
 6       PRESENT: RICHARD C. WESLEY,
 7                PETER W. HALL,
 8                SUSAN L. CARNEY,
 9                         Circuit Judges.
10
11
12
13       Verties D. Toran,
14
15                                     Plaintiff-Appellant,
16
17                      -v.-                                                10-2238-cv
18
19       City of Binghamton, Mayor Matthew Ryan, in official
20       capacity, Joseph Yanuzzi, Water Superintendant, in official
21       capacity,
22
23                                     Defendants-Appellees.
24
25
26       FOR APPELLANT:                       Verties D. Toran, pro se,
27                                            Binghamton, NY.
28
29       FOR APPELLEES:                       Brian Matthew Seachrist, Office of
30                                            the Corporation Counsel, Binghamton,
31                                            NY.
32
33
1         Appeal from the United States District Court for the
2    Northern District of New York (McAvoy, J.).
3
4        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

5    AND DECREED that the judgment of the district court be

6    AFFIRMED.

7        Appellant Verties D. Toran, proceeding pro se, appeals

8    from the district court’s dismissal of his employment

9    discrimination complaint.   We assume the parties’

10   familiarity with the underlying facts, the procedural

11   history of the case, and the issues on appeal.

12       We review de novo the dismissal of a complaint pursuant

13   to Federal Rule of Civil Procedure 12(b)(1) and (6),

14   accepting all factual allegations therein as true and

15   drawing all reasonable inferences in plaintiff’s favor.          See

16   Morrison v. Nat’l Austl. Bank Ltd., 547 F.3d 167, 170 (2d

17   Cir. 2008) (Fed R. Civ. P. 12(b)(1)); Chambers v. Time

18   Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002) (Fed R. Civ.

19   P. 12(b)(6)).   In addition, a pro se litigant’s complaint

20   should be read liberally, and the pro se litigant should be

21   granted leave to amend a complaint at least once “when a

22   liberal reading of the complaint gives any indication that a

23   valid claim might be stated.”       Shomo v. City of N.Y., 579

24   F.3d 176, 183 (2d Cir. 2009) (internal quotation marks and

                                     2
1    citation omitted).   However, a district court need not grant

2    leave to amend a complaint when amendment would be futile.

3    Ellis v. Chao, 336 F.3d 114, 127 (2d Cir. 2003) (citing

4    Foman v. Davis, 371 U.S. 178, 182 (1962)).

5        Here, we find no error in the district court’s

6    dismissal of Toran’s claims pursuant to Title VII of the

7    Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17

8    (“Title VII”), and New York State Human Rights Law, N.Y.

9    Exec. Law § 290, et seq. (“NYSHRL”), and we affirm the

10   judgment with respect to those issues for substantially the

11   same reasons as those articulated by the district court in

12   its decision.   See Toran v. City of Binghamton, No. 09-cv-

13   1381, 2010 WL 2026064 (N.D.N.Y. May 20, 2010).

14       We decline to address Toran’s First Amendment

15   retaliation claim under 42 U.S.C. § 1983 on appeal.

16   Although Toran asserted this claim below, he fails to raise

17   this issue in his brief.   “Issues not sufficiently argued in

18   the briefs are considered waived . . . .”    Norton v. Sam’s

19   Club, 145 F.3d 114, 117 (2d Cir. 1998).

20

21

22


                                   3
1       For the foregoing reasons, the judgment of the district

2   court is hereby AFFIRMED.

3

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe, Clerk
6
7




                                 4